t c memo united_states tax_court blonde grayson hall and neal e hall petitioners v commissioner of internal revenue respondent docket no 25701-08l filed date blonde grayson hall and neal e hall pro sese harry j negro for respondent memorandum findings_of_fact and opinion ruwe judge this proceeding was commenced in response to notices of determination concerning collection action s under sec_6320 and or 1all section references are to the internal_revenue_code code in effect at all relevant times and all rule references are to the tax_court rules_of_practice and continued the first notice_of_determination dated date sustained the filing of a notice_of_federal_tax_lien for blonde grayson hall for her tax_liabilities for the taxable years and the second notice_of_determination dated date sustained the filing of a notice_of_federal_tax_lien for the joint liabilities of blonde grayson hall and neal hall for the taxable_year sec_2002 and one of the issues raised by blonde grayson hall for the taxable years and is whether an agreement she signed that allowed the assessment of tax for those years prevents her from contesting the amounts of those liabilities in this proceeding petitioner contends that the agreement is invalid because it was signed under duress on date respondent moved pursuant to rule b that the court bifurcate this proceeding so that the upcoming trial be restricted to the issue of whether blonde grayson hall is precluded from challenging her underlying liabilities for the taxable years and because she previously agreed to the assessment of those liabilities by signing form_4549 income_tax examination changes by order dated date we granted respondent’ sec_1 continued procedure unless otherwise indicated motion thus the issue before us is whether blonde grayson hall should be relieved of her agreement in the form_4549 because it was signed under duress findings_of_fact at the time the petition was filed petitioner resided in pennsylvania petitioner’s husband neal hall is listed as a petitioner on the petition since the only issue currently before the court is whether blonde grayson hall signed the form_4549 under duress we will refer to blonde grayson hall as petitioner petitioner attended the university of michigan law school and was admitted to practice law in petitioner was the chief_executive_officer of hall associates llc a law firm in philadelphia pennsylvania from to prior criminal proceeding in the internal_revenue_service commenced a criminal investigation of petitioner for failing to file federal_income_tax returns since on date petitioner and her husband were convicted of willful failure_to_file tax returns pursuant to a plea agreement in the u s district_court for the eastern district of pennsylvania they agreed to plead guilty to three counts of willful failure_to_file tax returns under sec_7203 for the tax years and as part of the plea agreement petitioner agreed to properly execute and deliver to the irs examination_division irs form_4549 or irs form_870 for the years through prior to her sentencing petitioner signed the plea agreement in date and signed the form_4549 in date form_4549 lists adjustments to taxable_income and the corrected tax_liability and balance due form_4549 reflects a taxpayer’s consent to the commissioner’s immediate_assessment and collection of the taxes penalties and interest included therein see 122_tc_384 gilmer v commissioner tcmemo_2009_296 tax ct memo lexis at n in pertinent part form_4549 states consent to assessment and collection -- i do not wish to exercise my appeal rights with the internal_revenue_service or to contest in the united_states tax_court the findings in this report therefore i give my consent to the immediate_assessment and collection of any increase in tax and penalties and accept any decrease in tax and penalties shown above plus additional interest as provided by law before accepting petitioner’s guilty plea and plea agreement the district_court was required to determine that the guilty plea and plea agreement were voluntary see fed r crim p b see also 515_f3d_186 3d cir accordingly on date u s district judge paul s diamond held a plea hearing to determine whether petitioner’s guilty plea and 2neither petitioner nor respondent offered the form_4549 into evidence respondent stated to the court that the form_4549 was sealed by the district_court there is no question that petitioner signed the form_4549 plea agreement were voluntary petitioner was sworn under oath and judge diamond informed her that she would be subject_to perjury penalties if she did not tell the truth there followed this colloquy the district_court you’ve been a practicing lawyer for how long petitioner since to sic about years the district_court and what kind of law did you practice petitioner real_estate finance and general corporate the district_court at the university of michigan law school did you study constitutional law criminal_law criminal procedure petitioner not criminal procedure but the prior to sic yes the district_court constitutional law petitioner yes the district_court you understand that you don’t have to plead guilty to this information do you not petitioner yes the district_court you’re doing this voluntarily petitioner yes your honor the district_court you’re doing it on advice of counsel because you think its in your own best interest to do so petitioner yes your honor the district_court h as anyone made any threat or promise or assurance to you of any kind other than what is set forth in the plea agreement to convince or induce you to plead guilty in this case petitioner no judge diamond confirmed with petitioner that she had read the plea agreement and had reviewed it with her attorney judge diamond confirmed with petitioner’s attorney nicholas nastasi sr and assistant united_states attorney karen grigsby that petitioner’s willingness to plead guilty was voluntary the district_court do you understand that by pleading guilty and by waiving the rights i have discussed with you you cannot later come to any court and claim that you were not guilty or that your rights have been violated petitioner yes judge diamond accepted petitioner’s guilty plea and found that her plea was voluntary on date judge diamond held a sentencing hearing for petitioner and her husband at allocution petitioner stated to the district_court that she was greatly apologetic and very regretful that -- to the government and to the court -- that i have violated the tax laws petitioner’s husband stated to the district_court i assure you petitioner and i have taken the necessary steps to make sure we never come before this court or any court regarding these matters judge diamond sentenced petitioner and her husband to months imprisonment an additional months of supervised release and imposed a fine of dollar_figure judge diamond advised petitioner of her rights to appeal the sentence and she confirmed that she understood her rights petitioner did not appeal her conviction or sentence petitioner’s husband appealed his conviction and sentence hall f 3d pincite the conviction and sentence were affirmed id pincite procedural history on date petitioner made advance_payments of her tax deficiencies for the taxable years and on date respondent assessed taxes penalties and interest for the taxable years and petitioner’s advance_payments were for the full amounts of her tax deficiencies for the taxable years and however petitioner did not make any payments for the interest and penalties assessed by respondent on date respondent filed a notice_of_federal_tax_lien regarding petitioner’s unpaid interest and penalties for the taxable years and respondent sent petitioner a letter notice_of_federal_tax_lien filing and your right to a hearing under sec_6320 dated date advising petitioner that a notice_of_federal_tax_lien had been filed with respect to her unpaid liabilities for the taxable years and and that she could request a hearing with respondent’s office of appeals petitioner timely submitted a form request for a collection_due_process or equivalent_hearing in which she requested an installment_agreement and that all fraud penalties be abated the settlement officer scheduled a telephonic collection_due_process cdp hearing for date at the hearing petitioner claimed that she had signed the form_4549 under duress respondent issued petitioner a notice_of_determination concerning collection action s under sec_6320 and or dated date determining that respondent had followed all legal and procedural requirements in the filing of the notice_of_federal_tax_lien and that the filing was appropriate the notice_of_determination stated that petitioner’s balance due was dollar_figure for the taxable years and petitioner timely filed a petition with this court by order dated date we remanded this case to respondent’s office of appeals for a further hearing on the issue of whether petitioner had signed the form_4549 under duress and if so whether the form_4549 is invalid due to such duress respondent issued petitioner a supplemental notice_of_determination concerning collection action s under sec_6320 and or dated date determining that petitioner did not sign the form_4549 under duress and sustaining the filing of the notice_of_federal_tax_lien opinion sec_6321 provides that if any person liable to pay any_tax neglects or refuses to do so after demand the amount shall be a lien in favor of the united_states upon all property and rights to property whether real or personal belonging to such person sec_6323 authorizes the commissioner to file a notice_of_federal_tax_lien pursuant to sec_6320 the commissioner must provide the taxpayer with notice of and an opportunity for an administrative review of the propriety of the filing see 115_tc_329 if a taxpayer requests a cdp hearing she may raise at that hearing any relevant issue relating to the unpaid tax or the lien sec_6330 the court reviews administrative determinations by the commissioner’s office of appeals regarding nonliability issues for abuse_of_discretion 131_tc_197 114_tc_176 the determination of the office of appeals must take into consideration the verification that the requirements of applicable law and administrative procedure have been met issues raised by the taxpayer and whether any proposed collection action balances the need for the efficient collection_of_taxes with the legitimate concern of the person that any collection be no more intrusive than necessary sec_6320 sec_6330 see also 117_tc_183 if a taxpayer’s underlying liability is properly at issue the court reviews any determination regarding the underlying liability de novo goza v commissioner t c pincite a taxpayer may challenge the existence or amount of the underlying tax_liabilities if the taxpayer did not receive any statutory_notice_of_deficiency for such tax_liabilities or did not otherwise have an opportunity to dispute such tax_liabilities sec_6330 a taxpayer who waives her right to challenge the proposed assessments is deemed to have had the opportunity to dispute the underlying tax_liabilities and is thereby precluded from challenging those tax_liabilities in the cdp hearing or before this court see 117_tc_324 coleman v commissioner tcmemo_2007_263 tax ct memo lexi sec_264 at by signing form_4549 a taxpayer waives her right to raise the issue of her underlying liabilities in this court see aguirre v commissioner t c pincite coleman v commissioner tax ct memo lexi sec_264 at petitioner signed the form_4549 consequently petitioner’s challenge to the amounts of her liabilities listed in the form_4549 will not properly be before the court unless she signed the form_4549 under duress see shireman v commissioner tcmemo_2004_155 tax ct memo lexis at petitioner bears the burden of proving that the form_4549 is invalid because she signed it under duress see rule a see also jarvis v commissioner tcmemo_1980_381 tax ct memo lexis at robertson v commissioner tcmemo_1973_205 tax ct memo lexi sec_81 at it is now well settled that if an act of one party deprives another of his freedom of will to do or not to do a specific act the party so coerced becomes subject_to the will of the other there is duress and in such a situation no act of the coerced person is voluntary and contracts made in such circumstances are void because there has been no voluntary meeting of the minds of the parties 18_bta_353 we have defined duress as actions by one party which deprive another of his freedom of will to do or not to do a specific act price v commissioner tcmemo_1981_693 tax ct memo lexi sec_47 at aff’d without published opinion 742_f2d_1460 7th cir however actions that deprive another of her freedom of will are distinguishable from legally authorized actions that merely limit another to choose between options that are not desirable every person is always legally bound to comply with the law--but is not thereby under duress george v commissioner t c ___ ___ slip op pincite date the threat of judicial contempt for not complying with a court order to sign form_8332 release of claim to exemption for child of divorced or separated parents does not constitute duress it is not duress on the part of respondent however to notify the taxpayer that he intends to use all lawful means to assess and collect the tax price v commissioner tax ct memo lexi sec_47 at the assertion by the commissioner of an intention to pursue a legal remedy is not ordinarily considered duress especially when the taxpayer has a lawyer and there is ample time for deliberation see 274_fsupp_1002 e d mo aff’d 411_f2d_1164 8th cir we have held that duress does not exist when the commissioner threatens to take legally authorized actions if a taxpayer does not sign form_4549 see shireman v commissioner tax ct memo lexis at citing ballard v commissioner tcmemo_1987_471 tax ct memo lexi sec_467 at aff’d without published opinion 851_f2d_359 5th cir if the commissioner’s actions leading up to the taxpayer signing form_4549 were authorized by law then those actions do not give rise to duress or coercion see 124_tc_223 aff’d 652_f3d_1042 9th cir petitioner and her husband pled guilty to willful failure_to_file tax returns pursuant to a plea agreement before the district_court petitioner agreed to sign the form_4549 for the taxable years through because it was a condition of the plea agreement offered by the government and accepted by petitioner the requirement that petitioner sign the form_4549 stems from the government’s efforts to prosecute her for admittedly criminal conduct and to collect taxes and penalties no doubt given the circumstances these efforts were zealous and disadvantageous to petitioner however every criminal defendant who is offered a plea agreement faces an equally unpalatable decision--accept a legally authorized plea agreement that will include terms disadvantageous to the criminal defendant or go to trial which may result in significantly worse consequences for the criminal defendant this unpalatable decision does not constitute duress or involuntariness see 397_us_742 a plea of guilty is not involuntary merely because it was entered to avoid the possibility of a death penalty petitioner has not presented any evidence that the government’s efforts went beyond what the law prescribes in fact there is substantial evidence that petitioner’s decision to sign the form_4549 as part of her plea agreement was in fact voluntary rule b of the federal rules of criminal procedure requires that before a court can accept a plea of guilty or nolo contendere the court must address the defendant personally in open court and determine that the plea is voluntary and did not result from force threats or promises other than promises in a plea agreement on date judge diamond held a plea hearing and extensively questioned petitioner before he concluded that her plea of guilty is voluntary and not the result of force or threats or promises apart from the plea agreement disclosed on this record petitioner’s attorney nicholas nastasi sr who represented her in the criminal proceeding confirmed to judge diamond that petitioner’s willingness to plead guilty was voluntary judge diamond noted that petitioner and her husband did not wish to lose the benefits of their plea agreement and so were most willing to plead guilty hall f 3d pincite n 3we note that petitioner did not call mr nastasi as a witness we note that petitioner unlike her husband did not appeal her conviction or sentence petitioner’s husband appealed his guilty plea to the court_of_appeals for the third circuit arguing that the district_court did not exercise special care in determining whether his plea which was tied to petitioner’s plea was voluntary id pincite in his appeal petitioner’s husband argued that his plea agreement was involuntary because his plea agreement benefited petitioner more than him id pincite the court rejected petitioner husband’s argument and held that there was no error in the district court’s acceptance of his plea id pincite we however reject as a matter of law a conclusion that a defendant who pleads guilty with his or her jointly charged defendant whether or not his or her spouse merely by entering that plea no matter how much it benefits the other defendant and how little it benefits the defendant challenging the plea has acted involuntarily petitioner relies on robertson v commissioner tax ct memo lexi sec_81 to argue that she was under duress however petitioner’s factual situation is different in robertson the court noted that the taxpayers were honest forthright and candid witnesses who had employed an attorney to file their federal_income_tax return which was filed early id at additionally the court found that the commissioner had harassed the taxpayers id at on the other hand we find that petitioner did not file federal_income_tax returns for the taxable years and we also find that petitioner’s testimony that she was under duress is directly contradicted by her more contemporaneous testimony in the district_court furthermore petitioner consulted with her criminal defense attorney prior to signing the form_4549 see martin f_supp pincite6 in short we find that petitioner’s testimony regarding duress lacks credibility in larson v commissioner tcmemo_1994_302 tax ct memo lexi sec_305 aff’d without published opinion 60_f3d_830 8th cir the taxpayer entered into a plea agreement in which he pled guilty to criminal_tax_evasion under sec_7201 id at the taxpayer argued that he was under duress when he pled guilty and that the plea agreement should not be used against him id at the court noted that the criminal judgment transcript and related documents do not reflect duress and are regular on their face id at as a result the court declined to find that the taxpayer was under duress when he agreed to plead guilty id at similarly petitioner’s plea hearing sentencing hearing and related documents reflect that she was not under duress and in fact voluntarily entered into the plea agreement because she benefited from the plea agreement accordingly we hold that petitioner was not under duress when she signed the form_4549 consequently petitioner may not dispute the amounts of the underlying liabilities reflected in the form_4549 in reaching our decision we have considered all arguments made by the parties and to the extent not mentioned or addressed they are irrelevant or without merit to reflect the foregoing an appropriate order will be issued 4in larson v commissioner tcmemo_1994_302 tax ct memo lexi sec_305 at aff’d without published opinion 60_f3d_830 8th cir the court also noted that if the taxpayer did not plead guilty of his own free will that could constitute a fraud upon the u s district_court a matter which the taxpayer should attempt to remedy in that forum in the plea hearing petitioner was under oath when she confirmed to judge diamond that no one had made any threat or promise or assurance to her other than the plea agreement and that she was entering her guilty plea voluntarily
